Exhibit 10.1 This Agreement is made effective the 15th Day of May 2009. BETWEEN: Alliance Networks Communications Inc. 502 East John Street Carson City, Nevada Hereinafter referred to as Alliance (also referred to as the Supplier) - and - TMI Transformers Inc. 7051 West Wilson Ave, Norridge, Illinois Hereinafter referred to as TMI (also referred to as the Purchaser) THIS AGREEMENT will be made effective the 15thday of May, 2009 with “TMI”) and sets out the terms and conditions under which “TMI” agrees to purchase certain services and materials. It is understood that this is a general umbrella agreement and that there be an agreed to provision to allow Alliance “first right of refusal” in supplying manufactured finished goods to TMI (subject to clause(s) no.) by means of purchase orders placed in accordance with this Agreement. 1. Definitions In this Agreement and the schedules hereto, the following terms shall have the following meanings: a) "Agreement Documents" means the memorandum of agreement, Schedules "A" through "L", attached and made a part of this Agreement, and all Purchase Orders and Amending agreements issued after the execution of this Agreement with the Supplier. In the event of any conflict between terms and conditions in any Schedule or Purchase Order(s) and the terms and conditions in this Agreement, this Agreement shall prevail; b) "Affiliate" Corporation means a company that may be included to provide finished goods or sub- assemblies in conjunction with goods required pursuant to this agreement; c) "Alliance" means Alliance and any/or any of its affiliates. d) "Business Day" means any day Monday to Friday between the hours of 0800 and 1600 (not inclusive of Alliance) designated holidays; e) "Product" means the materials as outlined in Schedule "A" to be provided by the Supplier (Alliance ) to the purchaser (TMI) pursuant to this agreement. f) "Documentation" means the documentation related to or required for the utilization of the Product as identified in Schedule "A" which may take the form of word documents, drawings, schematics or flow diagrams, g) "Delivery Date(s)" means the date set out in each Purchase Order by which the Product described are to be delivered; 1 h) "Delivery Site(s)" means the location(s) to which the Products are to be delivered as specified in each Purchase Order; (subject to negotiated freight terms and conditions) i) "Purchase Order" means the document, a copy of which is attached as Schedule "E", to be used by TMI to order Product from the Supplier. j) "Change Order" means the document to be used by TMI as a written order authorizing a change in the Purchase Order; k) "Supplier" means Alliance as selected to be the prime or Supplier; 1) "Schedule" means the schedules included as part of this agreement and further listed in "Section 3- Interpretation"; m) "Services" mean~ the manufacturing, packaging, supply and delivery of the Products, andrelated customer service; n) "Warranty Period" means a period of six (6) years from the Delivery Date, 0) "Deficiencies" means a failure of the Product to comply with the Specifications; p) "Specifications" means the information included, but not limited to, the specifications set forth in Schedule "F" hereto, including the Supplier's standard specifications for the Product incorporated herein, and any other specifications TMI and the Supplier may mutually agree upon in writing. 2. Term The term of this Agreement shall commence on May 15th, 2009 and terminate on May15 th, 2012 unless otherwise terminated as provided in this Agreement. This Agreement may be extended in one- (1) year increments up to a maximum of three (3) years, subject to such amendments of this Agreement, as the parties may agree. 3. Scope a) This Agreement covers the terms and conditions for the Purchase of the Supplier's Products and related Service(s) specified. Additional Product(s) and/or Services may be ordered from time to time, as mutually agreed upon, which will be subject to the terms and conditions of this Agreement. b) This Agreement is nonexclusive. c) This Agreement is intended to cover the purchase of Products and Services from the Supplier by either TMI Affiliates, or distributors authorized by TMI in writing. 4. Interpretation In the event of any conflict between terms and conditions in any Purchase Order and the terms and conditions in this Agreement, this Agreement shall prevail. This Agreement contains the following Schedules: Schedule "A"- Unit Prices Schedule "B" - Quality Service Standards Schedule "D"- Specifications & Attached Samples Schedule "E"- Purchase Order/Change Order Form Schedule "F" - Design Change Schedule "G" - Warranty Replacement Schedule "H" - General Packaging and Delivery Schedule "1"- Standard Manufacturing Testing at Suppliers Plant Schedule "J"- Non-Compliance Forms Schedule "K" –Alliance Holidays Schedule "L"- Disaster Recovery Plan 2 5. Services a) The intention is to include in this Agreement all labor and services for the design, packaging, supply and delivery of the Products. All Services shall be performed and provided in accordance with standards provided by Alliance. b) During the term of this Agreement, TMI shall be notified of any changes in the Supplier's policy or organization which could affect meeting either TMI or the Supplier's obligations outlined in this Agreement. 6. Purchase and Sale a) This Agreement does not by itself order any Product or Service. b) TMI shall order Product or Service by means of a Purchase Order. Subject to the terms and conditions of this Agreement, TMI shall purchase from the Supplier and the Supplier shall sell to TMI such Product(s) as are required by TMI during the term of this Agreement. c) And Product(s) shall be ordered from time to time by means of a Purchase Order to the Supplier. The Purchase Order shall specify, at minimum, the Products, Quantity, Delivery Site, Delivery Date, price, F.O.B. terms, and freight terms, as ordered by TMI, to be supplied by the Supplier. It is understood and agreed that the requirements for Product are not fixed and that the various quantities of Product purchased pursuant to this Agreement shall be those quantities for which a Purchase Order is forwarded to the Supplier. 7. Change Notice TMI may, without invalidating this Agreement, make changes by altering, adding to, or deleting, Product(s) or Services associated with this Agreement. All such changes shall be approved by means of a written Change Notice. The Supplier shall make any claim for extension of time caused by the change at the time it receives a Purchase Order and such claim shall not be valid until TMI has given its approval in writing. 8. Unit Prices and Price Warranties(See Schedule A) a) The prices payable by TMI for the Product(s) shall be the unit prices set out in Schedule "A". Prices shall be those in effect at the time Alliance transmits the Purchase Order electronically or verbally supplies a Purchase Order number to the Supplier. There shall be no minimum purchase requirement either for quantity or dollar volume imposed by the Supplier for any Purchase Order. b) All dollar amounts referred to in this Agreement are in US funds. c) Unit Prices include the following: (i) Manufacture ofModular AC Protection Products and/or equipment supplied by (ii) Delivery; F.O.B. (freight on board) from assigned manufacturing/assembly facility (located in NAFTA recognized territories). d) The Supplier shall provide a certificate of origin, (if required) with each shipment. Supplier shall advise as 13. Rush Emergency Orders Rush or emergency orders may be transmitted electronically or verbally to the Supplier and will be handled on an individual basis. 14. Change Management Any request to changes in the business requirements must be made in writing to the designated Supplier account manager. Changes will be accepted only when properly authorized by TMI designated client contact person and/or TMI Contract Management. 3 15. Price/ Payment Terms a) The prices to be paid by TMI for all Products and Service(s) are that prices specified in Schedule "A" - Pricing. There shall be no minimum purchase requirements either for quantity or dollar volume imposed by the Supplier for any Purchase Order. b) The Supplier agrees to hold pricing firm for each Product in Schedule "A" during the initial twelve (12) month period or duration thereof (if agreement is less than 1 year) of this Agreement. c) After the Product(s) has been delivered, the Supplier shall receive payment by company cheque referencing the applicable Purchase Order provided by LLC for the Product(s). Each invoice shall contain an itemized summary of the Purchase Order being billed and such other payment information as the Supplier may reasonably require. d) Subject to verification of the invoice and in the event the entries itemized on the invoice reflect, in the reasonable opinion of TMI , the Product supplied by the Supplier, payment will be issued to meet Net 35 terms of payment; e) Due performance by the Supplier of all of its obligations hereunder is a condition precedent to all payments under this Agreement. f) Neither payment made to the Supplier, nor partial or complete use of the Product by TMI shall be construed as an acceptance, of any Product not in accordance with this Agreement. Acceptance of final payment by the Supplier shall constitute a waiver by it of all claims for further reimbursement except those claims previously made by the Supplier in writing and subject to dispute. 16. Title and Risk of Loss Title and risk of loss or damage to the Product delivered to the Delivery Site shall pass to TMI upon such delivery of the Product as instructed in the Purchase Order. Upon receipt of damaged goods TMI shall promptly file a damage claim with the freight carrier on the Supplier's behalf. 17. Delivery & Delivery Sites a) The Supplier shall deliver the Product on the delivery date. The Supplier warrants that the Product shall be delivered to the Delivery Site on the Delivery Date provided that TMI and the Supplier have not agreed in writing to a later Delivery Date. b) The Supplier shall promptly process Purchase Order(s) issued by TMI in accordance with this Agreement. If the Delivery Date indicated on the Purchase Order is more than three (3) Business Days after the Supplier's receipt of the Purchase Order, the Supplier shall meet the Delivery Date specified. If the Delivery Date indicated on the Purchase Order is less than three (3) Business Days after the Supplier's receipt of the Purchase Order, the Supplier shall confirm the Delivery Date or advise TMI of the new Delivery Date within one (1) Business Day after the Supplier's receipt of the Purchase Order. 18. Inspection and Acceptance a) All Products shall be subject to inspection by TMI after delivery to determine function and quality, TMI Purchase Order or Supplier's advertised or published specifications. Unless otherwise mutually agreed, TMI shall have a period of sixty (30) days following arrival of Product at the Delivery Site to inspect the Product for conformity and to provide the Supplier with written notice of any discrepancy or rejection.
